Citation Nr: 0939886	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-17 025A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Whether new and material evidence has been received to 
reopen a service connection claim for beriberi.  

3.  Whether new and material evidence has been received to 
reopen a service connection claim for dysentery.  

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty with the Philippine 
Commonwealth Army from October 1941 to September 1942, and 
from August 1945 to December 1945.  He was also a prisoner of 
war from April 1942 to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for peptic 
ulcer disease, and found no new and material evidence had 
been received to reopen service connection claims for 
beriberi and dysentery.  The same rating decision also 
awarded the Veteran service connection, with a 10 percent 
initial rating, for hypertension.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations, to include the initial rating assigned his 
service-connected hypertension.  

The Board also notes that the Veteran initiated and perfected 
an appeal of the June 2006 rating decision denying his 
application to reopen his service connection claim for 
ischemic heart disease.  However, in a subsequent May 2008 
rating decision, this claim was reopened by the RO, and 
service connection for coronary artery disease was granted.  
Because the Veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1941 to September 1942, and from August 1945 to 
December 1945.

2.  On June 23, 2008, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).  In the present case, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


